NONPRECEDENTIAL DISPOSITION
                      To be cited only in accordance with Fed. R. App. P. 32.1




                   United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604
                              Submitted September 19, 2017
                               Decided September 28, 2017



                                           Before

                             DIANE P. WOOD, Chief Judge

                             FRANK H. EASTERBROOK, Circuit Judge

                             ILANA DIAMOND ROVNER, Circuit Judge



No. 16-4202                                                   Appeal from the United
                                                              States District Court for the
UNITED STATES OF AMERICA,                                     Northern District of Illinois,
      Plaintiff-Appellee,
                                                              Eastern Division.
              v.
                                                              No. 14 CR 131
SVETOSLAV NEDELCHEV,                                          Ronald A. Guzmán, Judge.
      Defendant-Appellant.


                                            Order

    Svetoslav Nedelchev pleaded guilty to one count of wire fraud, 18 U.S.C. §1343, for
his part in a scheme managed by Gheorgui Martov. It is the same scheme as the one
discussed in United States v. Popovski, No. 16-4178, which is also being decided today,
but Popovski and Nedelchev pleaded guilty to different counts of the indictment.
Nedelchev was a manager or supervisor, and he defrauded 607 victims, so his offense
level under the Sentencing Guidelines was greater than Popovski’s, and his sentence is
64 months’ imprisonment compared with Popovski’s 30 months. Like Popovski,
Nedelchev received a sentence in the middle of the Guidelines’ range.
No. 16-4202                                                                          Page 2

   Nedelchev’s appellate lawyer has filed an Anders brief, see Anders v. California, 386
U.S. 264 (1967), asking us to relieve him of the representation because the appeal is friv-
olous. Counsel represents that Nedelchev does not wish to withdraw his plea or other-
wise contest his conviction, so the only possible appellate issues concern the sentence.
Counsel goes through each element of the offense level under the Guidelines and con-
cludes that there is no nonfrivolous issue with respect to any of them, nor is there a
plausible contention that the within-range sentence is unreasonable.

   Popovski contended on appeal that intended loss had been calculated incorrectly.
(That contention did not succeed but was not frivolous.) No such argument is available
to Nedelchev, who stipulated as part of his plea agreement to the intended loss ulti-
mately used to calculate his Guidelines range. The three levels added for being a man-
ager or supervisor, see U.S.S.G. §3B1.1(b), likewise are beyond plausible contest, be-
cause Nedelchev was heard on a wiretap intercept telling Martov that he had recruited
and was using three other people to withdraw money from ATMs. The two levels add-
ed for defrauding more than 10 victims likewise, U.S.S.G. §2B1.1(b)(2)(A)(i), cannot be
contested, because Nedelchev stipulated to having 607 victims. None of the other in-
gredients of the calculation is remotely open to appellate debate.

    Nedelchev was notified under Circuit Rule 51 of his lawyer’s desire to withdraw,
and a copy of the Anders brief was sent to him. He requested and received several ex-
tensions of time to file a response. His most recent request, received on September 15,
asks for an additional 30 days. He has already had more than 70 days beyond the origi-
nal deadline of July 13, 2017, and this latest request is denied. Nedelchev does not hint
at any nonfrivolous issue or say, even in general terms, what contentions he proposes to
raise if given more time. Appeals cannot be extended indefinitely, and it is time to re-
solve this one.

   Counsel’s motion to withdraw is granted, and the appeal is dismissed as frivolous.